Title: From Benjamin Franklin to William Strahan, 7 October 1755
From: Franklin, Benjamin
To: Strahan, William


Dear Sir
Philada. Oct. 7. 1755
Mr. Hall has wrote to you for a Fount of English, and a Fount with a Longprimer Face on a smaller Body for the Gazette, on my Account. Inclosed is a Bill for £109 8s. 4d. Sterling, drawn on the Revd. Mr. Saml. Chandler, which I doubt not will be readily paid. I know not well how my Account stands with you, and should be glad to see it: But suppose this Bill will leave a Ballance in your Hands, after paying for those Founts; so have taken the Freedom to draw a small Bill on you, payable to Nathll. Voogdt, and Co. Merchts. London for £2 17s. 6d. Sterling which they are to remit to Germany on a particular Occasion.
My Compliments to Mrs. Strahan, and to your promising Son, perhaps one day mine. God send our Children, however, good and suitable Matches; for I begin to feel a Parent’s Cares in that respect, and fondly wish to see them well settled before I leave them.
Adieu, my dear Friend, and believe me to be Yours most affectionately
B Franklin
P.S. The enclos’d Pamphlet is lately printed in Boston. You will find a Number of interesting Facts in it. At the End a little Piece of mine.
 Addressed: To / Mr. William Strahan / Printer / London
